Title: To George Washington from Ann Carter Willis, 18 September 1789
From: Willis, Ann Carter
To: Washington, George


          
            Fredericksburg Septr 18 1789
          
          Mrs Willis presents her most respectfull compliments to the President an Lady and begs there acceptance of four glasses of

Virgin honey. She has not a doubt of that article being plenty in the state of New York but perhaps not wrought in the same manner and of course not so pure. She flatters her self if it has no other recommendation than being sent by an acquaintance from a place near that of his Nativity they will be induce’d to taste it and will be happy to hear of the welfare of the family and that they have made an agreeable breakfast on it.
        